DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0112470 (hereinafter Kim) in view of U.S. Patent Application Publication US 2019/0063663 (hereinafter Poe et al.).
As for claims 28 and 29, Kim teaches in Figs. 1-3 a water supply system including at least one water main and at least one valve 210, 220 (a conventional water supply network has water mains/pipes) and hydrant(s) (i.e., hydrant(s) define first/second point(s)) (paragraphs [0018], [0026], [0050 and [0067]). Kim further teaches connecting a pig launch and recovery apparatus comprising or defined by a washing water injection unit 180 capable of inserting a pig to a hydrant (washing water injection unit 180 may be connected to an existing fire hydrant; paragraph [0067]; Fig. 3), connecting a recirculating unit (vehicle and pressurized pump 110, paragraphs [0042], [0045], [0056] and [0059]; Figs. 1-3) to the pig launch and recovery apparatus (connected to unit 180; Fig. 3) (recirculating unit is connected to conduit 230, Fig. 3). Kim discloses all of the recited subject matter as previously recited above with the exception of a pig launch and recovery apparatus comprising a flow tube having a first flow end, a second flow end, and a main flow valve positioned between the first flow end and the second flow end, wherein the first flow end is fluidly connected to the recirculating unit, and wherein the second flow end is fluidly each being connected to a first point in the water supply system and to a first point in the water supply system. Poe et al. teaches a pig launch and recovery apparatus 10 comprising: a main line bypass (header) 13 defining a flow tube having a first flow end (near sensor 19), a second flow end  (at the opposite end connected to barrel 11), and a main flow valve 21 located between the first flow end and the second flow end, and a barrel 11 defining a launch and recovery tube having a first launch end (near closure door 22) and a second launch end (between valve 29 and sensor 33), wherein the first launch end is fluidly connected to the flow tube between the first flow end and the main flow valve (Fig. 1), and wherein the second launch end is fluidly connected to the flow tube between the main flow valve and the second flow end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim by substituting the pig launch and recovery apparatus of Poe et al. for Kim’s injecting unit 180 as the opening through which a pig can enter/be injected or be launched. It is also noted that with regards to whether the elements/components in the system of Kim or Poe et al. are integrally attached or mountable or independently mountable (e.g., the injection unit or pig launch and recovery apparatus 180 in Kim) within the system, it would have been obvious to make the elements/components of an integral structure into various separable elements as this involves only routine skill in the art and for ease of assembling/disassembling and/or manufacturing purposes.
Allowable Subject Matter
5.	Claims 1-11,13, 14 and 19-27 are allowed.
	Independent claims 1, 7 and 11 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of each of claims 1, 7 and 11, in particular, a linear flow tube having a first flow end, a second flow end, and a main flow valve located between the first flow end and the second flow end.
Independent claim 19 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 19, in particular, a pig apparatus comprising: a pig load coupled to the second end of the riser, wherein the pig load includes a scrubber, wherein the scrubber includes a scrubber body having an outer surface, and wherein a plurality of spring wire brushes extend radially outwardly from the outer surface of the scrubber body.
Independent claim 24 is allowable over the prior art since claim 24 incorporates limitations of previously objected to claim 5.

Conclusion
6.	Applicant's remarks/arguments filed 13 September 2022 have been fully considered but they are not persuasive. Applicant’s remarks concerning new claims 28 and 29 are deemed adequately addressed and explained by the above art rejections.


7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723